TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00278-CR


Roby Trevino Vickers, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52,677, HONORABLE JOE CARROLL, JUDGE PRESIDING






Appellant Roby Trevino Vickers pleaded guilty to burglary of a habitation.  See Tex.
Pen. Code Ann. § 30.02 (West Supp. 2002).  The district court adjudged him guilty and assessed
punishment at imprisonment for ten years, as called for in a plea bargain agreement.

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document reflects a knowing and voluntary waiver of the right to appeal and was
signed on the day sentence was imposed in open court.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record
to indicate that appellant sought or obtained the permission of the trial court to pursue this appeal. 
Appellant's general notice of appeal is inadequate to confer jurisdiction on this Court.  Tex. R. App.
P. 25.2(b)(3); see Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001); Whitt v. State, 45
S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.).
The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 16, 2002
Do Not Publish